 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 362 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2004 
Mr. Miller of Florida submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress regarding the importance of organ, tissue, bone marrow, and blood donation and supporting National Donor Day. 
  
Whereas more than 80,000 individuals await organ transplants at any given moment; 
Whereas another man, woman, or child is added to the national organ transplant waiting list every 20 minutes; 
Whereas an average of over 66 people receive a transplant every day for a total of more than 24,000 each year; 
Whereas despite the progress in recent decades, more than 17 people per day die because of a shortage of donor organs; 
Whereas up to 30,000 people each year are diagnosed with leukemia or other blood diseases and approximately 20,000 will not find a marrow donor match within their family and must rely upon strangers; 
Whereas nearly 32,000 units of blood are used in the United States every day and blood supply reserves are often low since only 5 percent of the population donates blood regularly; 
Whereas almost everyone is a potential organ, tissue, bone marrow, and blood donor; 
Whereas transplantation has become an element of mainstream medicine that prolongs and enhances life; 
Whereas for the sixth consecutive year, a coalition of health and other organizations is joining forces for National Donor Day, including the American Association of Blood Banks, the American Liver Foundation, the American Society of Transplant Surgeons, America’s Blood Centers, the Association of Organ Procurement Organizations, the Children’s Organ Transplant Association, the Coalition on Donation, the Emergency Nurses Association, the Juvenile Diabetes Foundation International, the Leukemia and Lymphoma Society of America, LifeSouth Community Blood Centers, The Marrow Foundation, the National Kidney Foundation, the National Marrow Donor Program, the National Minority Organ Tissue Transplant Education Program, the Saturn Corporation, United Auto Workers, and the United States Department of Health and Human Services; 
Whereas the first five National Donor Days raised a total of nearly 37,000 units of blood, added over 7,000 potential donors to the National Marrow Donor Program Registry, and distributed tens of thousands of organ and tissue pledge cards; 
Whereas National Donor Day is America’s largest annual one-day organ, tissue, bone marrow, and blood donation event; and 
Whereas the Department of Health and Human Services and a number of other businesses, foundations, and health organizations have designated February 14, 2004, as National Donor Day: Now, therefore, be it 
 
That  
the Congress— 
(1)supports the goals and ideas of National Donor Day; 
(2)encourages all Americans to learn about the importance of organ, tissue, bone marrow, and blood donation and to discuss such donation with their families and friends; and 
(3)requests that the President issue a proclamation calling on the people of the United States to conduct appropriate ceremonies, activities, and programs to demonstrate support for organ, tissue, bone marrow, and blood donation. 
 
